ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 07/18/2022, which have been entered. As filed by Applicant: Claims 1, 3-8, 11, 13-16, 18-19 are pending. Claims 1, 8, 11, 18 are currently amended. Claims 2, 9-10, 12, 17 have been canceled. Claim 20 was previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objections to claims 8 and 18 for informalities are withdrawn in view of Applicant’s amendments to the claims.

Response to Arguments
4.	Applicant’s arguments, filed 07/18/2022, with respect to the Office’s rejection of claims 1-19 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 set forth in the Non-Final Rejection dated 05/12/2022, have been fully considered and are persuasive. The prior art rejection of the claims has been withdrawn. 

Election/Restrictions
5.	This application is in condition for allowance except for the presence of claim 20, directed to an electronic device, non-elected without traverse.  Accordingly, claim 20 has been cancelled.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claim 20.
Claim 1, line 12, change “…ration…” to “…ratio…”.


Allowable Subject Matter
7.	Claims 1, 3-8, 11, 13-16, 18-19 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims and further consideration, the instant claims are allowable over the closest related references, Hicks et al. (US 5,130,172 A), Harada et al. (US 2018/0066357 A1), and Blomberg (US 2006/0147626 A1), for the detailed reasons presented in Applicant’s Remarks filed on 07/18/2022.
In agreement with Applicant’s arguments, the prior art does not teach, disclose or fairly suggest a method of depositing a film comprising depositing an organic platinum group metal precursor having a structure of general formula 
    PNG
    media_image1.png
    109
    63
    media_image1.png
    Greyscale
 selectively, i.e. at a ratio greater or equal to 5:1, onto a conductive substrate (vs. a non-conductive one), as required by independent claims 1 and 11. See the present specification at ¶ [0050].
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Hicks, Harada and/or Blomberg to arrive at the claimed method of depositing a film as a whole with its required combination of features, novel elements of which are selectively depositing the particular organic platinum group metal precursor formula of formula I in a processing chamber substantially free of an oxidant.
One of ordinary skill in the art would not find the instantly claimed method limitations to be obvious variants of the prior art teachings and other known methods of depositing a platinum group metal film. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 7, 2022